Title: To Thomas Jefferson from Charles Willson Peale, 19 April 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum April 19th. 1803.
          
          At last I have received Letters from my Sons in London—their neglect of writing, as I expected, was in part caused by an unwillingness to give me uneasiness at their want of success in their exhibition—but having lowered the price of 2/6 to one shilling for each Visitor, their income is greatly increased; nearly tribled, and some Gentleman who had visited their Room twice since the date of their letters, tell me they are crowd’d so much that some Lady complaining of being squeesed, it is waggishly said that all London will now go there.
          Rembrandt has written two pieces for the Philosophical Magazine, with one of them is anexed a Plate to shew the difference between the head of the Mammoth and the Elephant. He has turned the Tusks downward, giving his reasons for thinking such should be their position, if placed as the Elephants their great curviture and twist over the head would render them less useful in defence. but his best reason is drawn from a pr of Tusks that we dug up that had their ends very much worn, which could not have happened to the uppermost side. I hope you may have seen or will shortly see the late numbers of this Magazine.
          Rembrandt supposes it might be an amphibious animal, and a Mr. Pownal has a piece in the same Magazine for the month of January, he is inclined also to think it amphibious.
          But neither of them has noticed what I consider a strong trait in favour of such an opinion, which is the great length of Cartilage that has been attached to the ends of the ribs necessary to give the body a proportionate size. This extraordinary length, giving the Animal the power of expanding and contracting the body, more especially necessary in animals going under water.
          You might ask as Doctr Wistar did, how I know that the cartilage should be so much longer than in common Animals—
          Two points being assertained, no doubt can arise on the remainder—begining with the front part of the Sternum to attach the Ribs, by attaching to it the first and 2d pair of Ribs in their proper place with as little cartilage as shall accord with the form of those first ribs, consequently all the differences of lengths in the other Ribs must be made up by Cartilage.
          
          When I first put up this Skeleton I was pleased with the nice and accurate fitting of Bone to Bone, it delighted me to shew them close togather. Without having any subject to follow, it is not to be wondered at, if the skeleton should be deficient in the manner of connecting some of the bones—and finding it more like the general structure of the Elephant than any other Animal I knew, naturally led me to make that imitation, and my numerous Visitors approved the work faulty as it was. Mounting it a second time, having exercised my judgement, find it a wonderful Animal, possessing other differences from the Elephant besides those enumerated by my Son Rembrandt.
          The lengthened neck, which might very properly be made still longer by thicker cartilage, with a very little bend of the fore-legs, the Animal with his strong and long lips might come close to the ground, and which the present position of those enormous tusks does not much oppose; their curve turning more outwardly than down, except at their points.
          The measurement of this Skeleton as it now stands, are from the front of the Tusks to the tail in a strait line 19 feet 5½ Ins:, Along the Tusks in the curve, the temporal bones and along the curveture of back in the part where the spinal marrow should be, to the end of the tail 30 feet 6 Inches. From the ground out side of the fore-legs over the Blades and the highest vertebræ spines, from side to side 25 feet 6 Inches. The perpendicular heigth 11 feet 10 In. behind at the hips 9 feet 1 Inch high.
          From the upper part of the sternum or breast bone to the under-side of the Vertebræ 4 feet 3 Inches. Between the Humerus at the upper part from leg to leg 2 feet 7 Inches, at the bottom of ditto 2 feet 4 Inches, and at the bottom of the Radius across 2 feet one Inch. Between the hind Legs from the head of one Femur to the other 2 feet, at the bottom of ditto 21 Inches. between the Tibia’s at the bottom 19 Inches.
          The length of the Head 3 feet 3 Inches. greatest width behind, at the holes communicating to the internal part of the Ears, 2 feet 8 Inches. width at the front of the Temporal bones 2 feet 4 Inches. width of the Atlass including the Spines 1 foot 4 Inches. Length of the 4th. Vertebræ of the back with its spine 2 feet 4 Inches. Width of the last lumber Vertebræ independant of its Spines 7 Inches. Length of front Rib 2 feet 3 Inches. width at the bottom where the Cartilage joins it 9 Inches. Length of the 5th. Rib 3 f. 6 Inches and width at 10 or 12 Inches from its head 4 Inches. Length of the 10th. or longest rib 4 feet 2 Inches. Length of the Humerus, or upper bone of the fore leg 3 feet 2½ Inches. Circumference at the Head 3 feet 3 Inches. Ditto at the middle or smallest part 1 f. 6 Inches; Ditto at the lower end 2 feet 8 Inches. Length of the Ulna, or lower bone of the fore leg 2 feet 9 Inches. Ditto of the radius, or lessor bone of ditto 2 feet 5 Inches. Circumference of the Ulna and Radius togather, at the largest part above 3 feet 4 Inches. Ditto at the middle or smallest part 1 f. 7½ Inches. Ditto below 2 feet 8 Inches. Length of the Femur, or thigh bone 3 feet 8 Inches. Circumference at the head 2 feet 5 Inches. Ditto at the middle or smallest part 1 f. 5½ Inches. Ditto at the lowest end 2 feet 8 Inches. Length of the Tibia 2 feet 2¾. Fibula 2 feet 1½ Ins. Circumference of the Tibia and Fibula or lower bones of the hind Leg at their heads 2 feet 4 Inches. ditto at the middle 1 foot 6½ In. Ditto below, next the foot 2 feet 2 Ins. Ditto of the Patella, or knee pan, which is nearly round 1 f. 6 Inches. Length of the Tusks 11 feet. Circumference near the root 1 f. 11 Inches. Length of the first and largest of the Phalanges of the fore foot 7 Inches, greatest width 4 In. The largest grinder weighs 6 pounds. The front or smallest Grinders are very much worn; even through the Enamel.
          A Tusk belonging to these bones I lent to Rembrandt to exhibit with his Skeleton, on the end which joined the head is a ridge lengthways of the thickness of my finger, and no part of the upper Jaw in my possession has the cavity to receive this ridge. It has exactly half of the diameter of each socket. The Farmers draging out the head with those enormous Tusks in the mud, broke them to pieces.
          It would have been fortunate had that part been left for me to uncover, no part of it would then have been lost. Fortune may yet favor me with a cranium from some other quarter, the only important part wanting in my Skeleton.
          I should be glad to know our prospect of those Bones found in the Salt Petre cave in Green bryar County Virginia, which you have so obligingly given your aid to procure for me. I have some hope, that if it is not the Megalonyx, it may aid Us to greater knowledge of the Mammoth.
          Your regard and aid to Arts and Science, ought to attach to you all engenious good men. By your counsels may America long enjoy peace with the means of extending useful knowledge and improvments, in Agriculture, Arts, and Manufacories of every kind, and that you may have health and length of days is the ardent wish of your friend
          
            C W Peale
          
        